Case 8:19-cv-01944-GJH Document 121 Filed 06/23/20 Page 1 of 1
Case 8:19-cv-01944-GJH Document 119-1 Filed 06/19/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION

 

J.O.P., ef al.,
Plaintiffs,
Vv.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et ail.,

Defendants.

 

 

Civil Action No. 8:19-CV-01944-GJH

ORDER

With the consent of all parties, it is ordered that the following deadlines be set for filings

in this case:

 

Production of the administrative record

July 17, 2020

 

Plaintiffs’ motion for summary judgment

August 17, 2020

 

Defendants’ motion for summary judgment
and/or opposition to Plaintiffs’ motion for
summary judgment

September 16, 2020

 

Plaintiffs’ reply in support of their motion for
summary judgment and/or opposition to
Defendants’ motion for summary judgment

October 1, 2020

 

 

Defendants’ reply in support of their motion
for summary judgment

 

October 16, 2020

 

Dated: G/227 t2#LO

 

Se
GEORGE J. HAZEL
United States District Judge

 

 
